DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:  claims 1-5 and 51 drawn to a method of increasing glycolysis in a neuronal cell.
Group II: claims 6-11 drawn to a method of increasing neuronal survival in a patient comprising altering glycolysis.
Group III: claims 12-16 and 51 drawn to a method of increasing photoreceptor survival.
Group IV: claims 17-21 and 50 drawn to a method of increasing photoreceptor survival in a patient comprising administering one of several agents to the patient in need thereof. 
Group V: claims 22-27 and 50 drawn to a method of increasing photoreceptor survival in a patient comprising administering rAAV vectors to the patient in need thereof.
Group VI: claims 28-32 drawn to a method of increasing neuronal survival in a patient comprising administering one of several agents to the patient in need thereof.
Group VII: claims 33-38 and 50 drawn to a method of increasing neuronal survival in a patient comprising administering rAAV vectors
Group VIII: claims 39-43 drawn to a method of increasing glycolysis in a neuronal cell in a patient comprising administering one of several agents to the patient in need thereof.
Group IX: claims 44-50 drawn to a method of increasing glycolysis in a neuronal cell in a patient comprising administering rAAV vectors to the patient in need thereof. 
Lack of Unity – No Special Technical Feature over the Prior Art
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IX lack unity of invention because the technical feature of claim 1 is not a special technical feature as it does not make a contribution over the prior art in view of Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293) and as further in view of CEPKO (US20110268705A1). 
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and 
Zhong does not teach that the cell is a neuronal cell.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell loss comprising increasing the level of Hif1α protein in a neuronal or retinal cell [0003], [0037-0038]. It would have been prima facie obvious to a person of ordinary skill in the art (POSITA), at the time of the claimed invention, to modify the method of Zhong to further comprise the neuronal/retinal cell of CEPKO. The motivation would have been to decrease a level and/or activity of SIRT6 in said neuronal cell, thereby increasing Hif1α protein levels, in order to activate or increase glycolysis (per Zhong) and prevent neuronal/retinal cell loss, or in other words, prolong neuronal cell survival (per CEPKO, [0037]). A POSITA would have reasonable expectation of success in modifying Zhong with the teaching of CEPKO since the prior art is in the same field of modulating cellular metabolic homeostasis.
Therefore there is no special technical feature, as defined by PCT Rule 13.2 and as required for co-examination as the common feature linking Groups I-IX does not define a contribution over the prior art before the time of filing.  
Response Required
In view of a lack of unity in the absence of a special technical feature required for co-examination restriction is required because there is no unity of invention, novelty, or inventive step.  A single group must be elected.

Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and method/process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn method/process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected method/process invention must include all the limitations of an allowable product claim for that method/process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined method/process claims will be withdrawn, and the rejoined method/process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and method/process claims may be maintained. Withdrawn method/process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                         
/SCOTT LONG/Primary Examiner, Art Unit 1633